It is conceded that July 14, 1953 was the last day upon which the claim for reimbursement could be timely “filed” (Workmen’s Compensation Law, § 15, subd. 8, par. [f]) and appellants contend that the statute was complied with by mailing of the claim on that day; with the result that it was received by the board, and by the Fund as well, on July 15, 1953. The term “filed” as used in the section cited cannot properly be equated with “ mailed ” or “ served by mail ”. The distinction is substantial and material in legal meaning and effect and in common parlance as well. (See, e.g., Matter of Cheesman v. Cheesman, 236 N. Y. 47, 49, and Appellate Division decision, 203 App. Div. 533, 535-536, revd. on other grounds 236 N. Y. 47, supra; Albany Bldrs. Supply Co. v. Eastern Bridge & Structural Co., 235 N. Y. 432, 437; Sweeney v. City of New York, 225 N. Y. 271, 275.) Decision unanimously affirmed, with costs to respondent Special Disability Fund. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.